DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,977,768 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The closest references teach and suggest the followings. However, the combination of the references fail to teach, suggest or disclose the unique claimed features and limitations as cited from the independent claims 1 and 12 (and therefore the corresponding dependents 2-11 and 13-20) as filed on 03/15/2021, i.e., “A processor-implemented image normalization method comprising: extracting a partial image corresponding to an image having a relatively small field of view (FOV) from an image having a relatively large FOV, between a first input image and a second input image; extracting a first object patch of a first input image and extracting a second object patch of a second input image, from each of the partial image and the image having the relatively small FOV, based on an object area that includes an object detected from any one or any combination of the first input image and the second input image; determining, based on a first landmark detected from the first object patch, a second landmark of the second object patch; and normalizing the first object patch and the second object patch based on the first landmark and the second landmark.”
 	Firstly, Barlaud et al. (Publication No. US 2010/0254573), at best, teaches method for measuring the dissimilarity between a first and a second images, including steps: a) multiresolution decomposition of the first and the second images to obtain coefficients of the first and of the second images, each coefficient being function of a scale and a location in space; b) constitution of the patches for the first and the second images; c) evaluation of the dissimilarity between the probability density functions of patches having a given scale and belonging to the first image and of patches having the same scale and belonging to the second image, the dissimilarity being a partial measure of the dissimilarity between the first and the second images; and a method for measuring the dissimilarity between a first and second video sequences, the method following a similar multi-scale approach based on sparse intrascale/interscale/interchannel patches and additionally taking motion into account.
	However, Barlaud does not teach, suggest or disclose the unique claimed features and limitations as cited from the independent claims 1 and 12 (and therefore the corresponding dependents 2-11 and 13-20) as filed on 03/15/2021.
 	Secondly, Lu et al. (Publication No. US 2008/0219558), at best, teaches a method and system for efficiently detecting faces within a digital image. The method includes identifying a digital image comprised of a plurality of sub-windows and performing a first scan of the digital image using a coarse detection level to eliminate the sub-windows that have a low likelihood of representing a face. The subset of the sub-windows that were not eliminated during the first scan are then scanned a second time using a fine detection level having a higher accuracy level than the coarse detection level used during the first scan to identify sub-windows having a high likelihood of representing a face. 
	In some details, the method and system teach adaptively scanning of a digital image for a facial image. The system includes a skin color based classifier for analyzing a digital image having a plurality of sub-windows during a first scan to eliminate the sub-windows that have a low likelihood of representing a face based on the colors of the sub-windows. The system also includes an edge based classifier coupled to the skin color based classifier for analyzing the digital image during the first scan to eliminate additional sub-windows that have a low likelihood of representing a face based on an edge magnitude of the digital image within the sub-windows. The edge based classifier is coupled to a boost classifier having a plurality of cascaded modules. At least a first portion of the cascaded modules are used for analyzing the digital image during the first scan to eliminate additional sub-windows that have a low likelihood of representing a face based on a first false-detect tolerance level. The subset of sub-windows that were not eliminated during the first scan are rescanned by a second portion of the cascaded modules to eliminate additional sub-windows that have a low likelihood of representing a face based on a second false-detect tolerance level that is lower than the first false-detect tolerance level. The method and system include identifying a digital image comprised of a plurality of sub-windows and performing a first scan of the digital image using a coarse detection level. The first scan includes generating a skin color component for each of the sub-windows, generating an edge component for each of the sub-windows, and generating a simplified boosting-based component for each of the sub-windows. The sub-windows are eliminated when any of the skin color component, the edge component, or the simplified boosting-based component falls below predetermined levels. The subset of the sub-windows that were not eliminated by the first scan are scanned a second time using a fine detection level by generating a complete boosting-based component having a lower false-detect rate than the simplified boosting-based component for more accurately identifying sub-windows having a high likelihood of representing a face.
 	However, Lu fails to teach, suggest or disclose the unique claimed features and limitations as cited from the independent claims 1 and 12 (and therefore the corresponding dependents 2-11 and 13-20) as filed on 03/15/2021.
 	Lastly, Reid et al. (Publication No. US 2010/0172579), at best, teaches methods, systems, and apparatus for evaluating image data. The method includes accessing an image that includes a candidate face, such as a face detected during a face detection operation. The method further includes generating a sharpness measure based on image data corresponding to the candidate face, evaluating the sharpness measure to determine a confidence score representing a likelihood that the candidate face corresponds to a human face, and accepting the candidate face when the confidence score compares in a predetermined manner to a confidence threshold. Additionally, the method can be implemented to include generating a skin tone measure based on image data corresponding to the candidate face and evaluating the sharpness measure in combination with the skin tone measure to determine the confidence score.
	Reid, however, fails to teach, suggest or disclose the unique claimed features and limitations as cited from the independent claims 1 and 12 (and therefore the corresponding dependents 2-11 and 13-20) as filed on 03/15/2021.
	As such, the closest references above, by taken alone or in combination, has failed to teach, suggest or disclose the unique claimed features and limitations as cited from the independent claims 1 and 12 (and therefore the corresponding dependents 2-11 and 13-20) as filed on 03/15/2021.
	Therefore, claims 1-20 are deemed allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644